EXHIBIT 10.1

Agreement for Livestock

This Agreement for Livestock is made and entered into as of August 16, 2016 by
and between:

Company: Capstone Financial Group, Inc. Address: 8600 Transit Road, East
Amherst, New York 14051, USA Country of Company Formation: USA Telephone:
1-(866)-798-4478 Email: dpastor@capstonefg.com Represented by: Darin Pastor
Nationality: USA Company Reg.  No.: NV20121429901 (State of Nevada’s business
identification number)

 

Hereinafter referred to as "Buyer"

AND

Company: [***]1 Address: [***] Country of Company Formation: [***] Telephone:
[***] Email: [***] Represented by: [***]

 

Hereinafter referred to as "Seller"

1. QUANTITIES AND TIMES FOR SALES/PURCHASES.

In consideration for valuable consulting advice provided by Buyer regarding
United States matters, the receipt and adequacy of which are hereby
acknowledged, and in further consideration of Buyer undertaking to expend time
and resources toward its [***]-related operations, Seller agrees to sell and
deliver to Buyer under the terms and conditions of this Agreement, and Buyer
agrees to buy from Seller under the terms and conditions of this Agreement, (a)
a number of cattle and of sheep stated in a written notice (an “Option Notice”),
if any, delivered by Buyer to Seller (at least [***] but no more than [***] head
of cattle, unless Buyer and Seller mutually agree on a different number, and at
least [***] but no more than [***] head of sheep, unless Buyer and Seller
mutually agree on a different number) in a single Shipment on a date to be
agreed for the parties’ mutual convenience but in no event earlier than the 20th
day after the date of such Option Notice and in no event later than the 30th day
after the date of such Option Notice (and if not otherwise mutually agreed then
on the 30th day after the date of such Option Notice), and (b) thereafter a
number of cattle and of sheep stated by Buyer in applicable Option Notice (in
each case at least [***] but no more than [***] head of cattle, unless Buyer and
Seller mutually agree on a different number, and at least [***] but no more than
[***] head of sheep, unless Buyer and Seller mutually agree on a different
number) in a single Shipment on a date to be agreed for the parties’ mutual
convenience but in no event earlier than the 20th day after the date of such
applicable Option Notice and in no event later than the 30th day after the date
of such applicable Option Notice (and if not otherwise mutually agreed then on
the 30th day after the date of such applicable Option Notice), and (c)
thereafter a number of cattle and of sheep stated by

_________________________________________________

1 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

Buyer in applicable Option Notice (in each case at least [***]2 but no more than
[***] head of cattle, unless Buyer and Seller mutually agree on a different
number, and at least [***] but no more than [***] head of sheep, unless Buyer
and Seller mutually agree on a different number) in a single Shipment on a date
to be agreed for the parties’ mutual convenience but in no event earlier than
the 20th day after the date of such applicable Option Notice and in no event
later than the 30th day after the date of such applicable Option Notice (and if
not otherwise mutually agreed then on the 30th day after the date of such
applicable Option Notice), and (d) thereafter et cetera – up to a maximum total
of 10 such Option Notices.

Each Option Notice shall be delivered, if at all, by Buyer in Buyer’s sole
discretion and for a quantity of cattle and of sheep determined by Buyer in
Buyer’s sole discretion (but subject to the limits stated in this Agreement,
which limits may, of course, be modified by mutual consent of the parties);
provided, that the aggregate total number of cattle in all Shipments combined
shall not be more than [***] and the aggregate total number of sheep in all
Shipments combined shall not be more than [***]. In addition, no Option Notice
may be delivered after [***].

Each such respective purchase and sale of the stated quantity of Livestock is
referred to in this Agreement as a “Closing,” and the Livestock actually
delivered by Seller for a particular Closing is referred to in this Agreement as
a “Shipment.”

For avoidance of doubt: it is expressly understood that with respect to any
proposed Closing, Buyer shall have no obligation to purchase any Livestock at
such proposed Closing and shall have no liability of any kind for declining to
purchase Livestock at such Closing, if there has been less than full
satisfaction by Seller (separately as to such Closing as distinct from any other
Closings) of all of the conditions stated in this Agreement for Buyer’s
obligations at such particular Closing.

2. SPECIFICATIONS SUMMARY.

QUANTITY As set forth in Section 1 above. DELIVERY TERMS FOB (Incoterms 2010) to
Buyer at [***] (on a vessel or vessels selected by Buyer), in pens/cages
customary for ocean transport of such Livestock. SPECIFICATIONS

Each head of cattle shall be [***]; alive; not more than three years old; not
blind, crippled, locoed, lump-jawed, or otherwise deformed or unmerchantable;
free of infectious disease; [***]-certified; and having a mass of at least 300
kilograms. In addition, the average body mass of all cattle in a Shipment shall
be at least 325 kilograms.

 

Each head of sheep shall be [***] breed; alive; not more than three years old;
not blind, crippled, locoed, lump-jawed, or otherwise deformed or
unmerchantable; free of infectious disease; [***]-certified; and having a mass
of at least 35 kilograms. In addition, the average body mass of all sheep in a
Shipment shall be at least 37.5 kilograms.

PRICE

Cattle: [***] per head.

 

Sheep: [***] per head.

PRODUCT HISTORY Non-terrorist origin; no terrorist intermediaries; clean and
clear

_________________________________________________

2 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

AND TITLE title, no adverse claims, no liens.

 

3. DELIVERY TERMS

The Livestock shall be delivered by Seller to Buyer FOB (Incoterms 2010) at
[***]3 (on a vessel or vessels selected by Buyer), in pens/cages customary for
ocean transport of such Livestock.

4. PRICE TERMS

The purchase/sale price for the Livestock shall be [***] per head of cattle
conforming to the specifications set forth in Section 2 above and [***] per head
per head of sheep conforming to the specifications set forth in Section 2 above.
The stated purchase/sale price for the Livestock at each respective Closing is
referred to in this Agreement as the “Purchase Price.”

5. PAYMENT TIMING AND TERMS

It is not required or expected that Buyer pay the Purchase Price directly to
Seller or that the Purchase Price be paid indirectly to Seller at the exact
moment of the applicable Closing. Unless Seller provides Buyer with different
wire transfer instructions by written notice to Buyer before the applicable
Delivery, Buyer shall within two business days after the applicable Closing wire
the purchase price in US Dollars to Seller as follows:

 

BANK INFORMATION [***] BANK ADDRESS [***] BENEFICIARY [***] ACCOUNT
No                        [***] A/C [***] SWIFT CODE                         
[***] BANK OFFICER NAME [***] TELEPHONE                                    [***]
EMAIL                                             [***] INTERMEDIARY BANK [***]
INTERMEDIARY BANK ADDRESS [***] SWIFT CODE [***] A/C [***]

 

6. REPRESENTATIONS, WARRANTIES AND COVENANTS

With regard to each respective Closing, Seller confirms, represents, warrants
and covenants to Buyer that:

a.Seller has all right, power and authority to execute, deliver and perform this
Agreement, and has duly authorized the execution, delivery and performance of
this Agreement, and this Agreement has been duly executed and delivered by
Seller.

_________________________________________________

3 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

b.Seller’s execution, delivery and performance of this Agreement did not and
will not violate any applicable laws or regulations or result in the breach of
any other agreement to which Seller is a party.

c.The Livestock to be sold at each applicable Closing is of non-terrorist
origin, there have been no terrorist intermediaries for the Livestock, and the
Livestock is owned by Seller free and clear of any adverse claims, liens and
encumbrances, and is transferable and exportable.

d.To Seller’s best knowledge, each such applicable Shipment of Livestock
consists solely of Livestock conforming to the requirements of Section 2 above.

e.All required export duties for the Livestock from [***]4 has been paid and all
required permits for the export of the Livestock from [***] have been paid.

f.Seller shall pay any and all sales taxes or transfer taxes applicable to
Seller’s sale of Livestock to Buyer.

g.Seller shall indemnify and hold harmless Buyer against and from any losses,
liabilities, penalties, claims, actions, awards, settlements or judgments
arising from Seller’s actual or alleged breach of the foregoing (including
reasonable attorneys’ fees and expenses).

With regard to each respective Closing, Buyer confirms, represents, warrants and
covenants to Seller that:

a.Buyer has all right, power and authority to execute, deliver and perform this
Agreement, and has duly authorized the execution, delivery and performance of
this Agreement, and this Agreement has been duly executed and delivered by
Buyer.

b.Buyer’s execution, delivery and performance of this Agreement did not and will
not violate any applicable laws or regulations or result in the breach of any
other agreement to which Buyer is a party.

c.Buyer shall indemnify and hold harmless Seller against and from any losses,
liabilities, penalties, claims, actions, awards, settlements or judgments
arising from Buyer’s actual or alleged breach of the foregoing (including
reasonable attorneys’ fees and expenses).

7. CLOSING.

Conditions to Closing Obligations of Buyer. Buyer’s obligations at each
respective applicable Closing shall be subject to the satisfaction (or express
waiver in writing by Buyer) at or before the time of the Closing of each of the
following conditions as to such applicable Closing:

a. All of Seller’s representations and warranties made in this Agreement shall
be true and correct in all material respects on and as of such Closing.

b. Seller shall have performed and complied in all material respects with all of
its covenants and obligations to be performed at or before such Closing.

c. Seller shall have delivered to Buyer, at or before the Closing, the following
documents with respect to the Shipment (the “Delivery Documents”):

i. Commercial Invoices addressed to Buyer.

ii. Evidence of ownership of the Livestock.

_________________________________________________

4 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

iii. Declaration that the Livestock is of non-terrorist origin, that there have
been no terrorist intermediaries for the Livestock, and that the Livestock is
owned by Seller free and clear of any adverse claims, liens and encumbrances,
and is transferable and exportable.

iv. Bill of Sale in favor of Buyer.

v. Customs Declaration Form(s) and Export Permit (if applicable).

d. Seller shall have delivered the Livestock to Buyer FOB (Incoterms 2010) at
[***]5 (on a vessel or vessels selected by Buyer), in pens/cages customary for
ocean transport of such Livestock.

e. Buyer shall have had the opportunity to, if Buyer so requested, inspect (or
have a third party designated by Buyer inspect) any or all of the Livestock the
Buyer intends to purchase.

Conditions to Closing Obligations of Seller. Seller’s obligations at each
respective applicable Closing shall be subject to the satisfaction (or express
waiver in writing by Seller) at or before the time of the Closing of each of the
following conditions as to such applicable Closing:

a. All of Buyer’s representations and warranties made in this Agreement shall be
true and correct in all material respects on and as of such Closing.

b. Buyer shall have performed and complied in all material respects with all of
its covenants and obligations to be performed at or before such Closing.

Sequencing. As stated in Section 5, it is expressly understood, agreed and
expected that the Closing will be completed before Buyer has had an opportunity
to wire the Purchase Price to Seller, but that nonetheless upon the applicable
Closing all title and ownership to and in the applicable Livestock shall
transfer to Buyer.

8. NOTICES

Any notice, report, request, approval or consent required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
sufficiently given if delivered in person to ________________ (if to Seller) or
to 8600 Transit Road, East Amherst, New York 14051, USA, attention: Darin
Pastor, Chief Executive Officer (if to Buyer) or if emailed to [***] (if to
Seller) or to dpastor@capstonefg.com (if to Buyer). Either party may change its
address or email address for all future notices, reports, requests, approvals
and consents by giving, pursuant to this Section 8, written notice of such
change of address or email address.

9. FORCE MAJEURE

Neither party shall be liable for failure to perform, or delay in the
performance of, its obligations under this Agreement when such failure or delay
is caused by an event of force majeure. For purposes of this Agreement, an event
of force majeure means any event or circumstance beyond the reasonable control
of the affected party and not reasonably preventable using industry standard
practices, including but not limited to, war, insurrection, act of terrorism,
riot, fire, flood or other unusual weather condition, explosion, act of God,
peril of the sea, sabotage, accident, embargo, act of governmental authority,
compliance with governmental order on national defense requirements, or

_________________________________________________

5 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

inability due to general industry wide shortages to obtain fuel, power, raw
materials, labor or transportation facilities. If, due to any event of force
majeure, either party shall be unable to fulfill its obligations under this
Agreement, the affected party shall immediately notify the other party of such
inability and of the period during which such inability is expected to continue,
shall use reasonable commercial efforts to cure and remedy such non-performance
and the time for performance shall be extended for a number of days equal to the
duration of the force majeure, and the parties shall meet promptly to determine
an equitable solution to the effects of such event.

10. ENTIRE AGREEMENT.

This Agreement is the entire agreement between the parties with regard to the
subject matter hereof, and supersedes any and all prior or contemporaneous
negotiations, understandings, commitments and agreements (whether oral or in
writing) with regard to the subject matter hereof. No waivers, changes,
alterations or substitutions shall be permitted unless the same shall be
notified in writing and signed by both parties. The English language version of
this Agreement shall be controlling over any version in any other language.

11. SEVERABILITY.

This Agreement is severable. When possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law; but if any provision of this Agreement is determined by a final
and binding court or arbitration judgment to be invalid, illegal or
unenforceable to any extent, such provision shall not be affected or impaired up
to the limits of such invalidity, illegality or unenforceability; the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected or impaired in any way; and the parties agree to negotiate in
good faith to replace such invalid, illegal and unenforceable provision (or
portion of provision) with a valid, legal and enforceable provision that
achieves, to the greatest lawful extent under this Agreement, the economic,
business and other purposes of such invalid, illegal or unenforceable provision
(or portion of provision).

12. APPLICABLE LAW AND BINDING ARBITRATION.

Any and all disputes or controversies arising out of or relating to this
Agreement shall be exclusively and finally resolved by binding arbitration
(using the English language) in accordance with the commercial arbitration rules
of the International Chamber of Commerce then in effect, in New York City, USA.
The arbitration proceedings shall be conducted promptly and in accordance with
the commercial arbitration rules of the International Chamber of Commerce then
in effect. The expenses of any arbitration, including the reasonable attorney
fees of the prevailing party, shall be borne by the party deemed to be at fault
or on a pro-rata basis should the arbitration conclude in a finding of mutual
fault.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, USA (without giving effect to any conflicts of law
principles that require the application of the law of a different state or
country). The parties agree that the United Nations Convention on Contracts for
the International Sale of Goods shall be inapplicable to this Agreement and
transactions hereunder and thereunder.

Each party recognizes that the covenants and agreements herein and their
continued performance as set forth in this Agreement are necessary and critical
to protect the legitimate interests of the other party, that the other party
would not have entered into this Agreement in the absence of such covenants and
agreements and the assurance of continued performance as set forth in this
Agreement, and that a party’s breach or threatened breach of such covenants and
agreements may cause the other

 

 

party irreparable harm and significant injury, the amount of which will be
extremely difficult to estimate and ascertain, thus potentially making any
remedy at law or in damages inadequate. Therefore, each party confirms and
agrees that the other party shall be entitled to seek on an interim or permanent
basis specific performance, an order restraining any breach or threatened breach
of any or all provisions of this Agreement, and any other equitable relief
(including but not limited to temporary, preliminary and/or permanent injunctive
relief), all without need to post any bond or security, and in addition to and
not exclusive of any other remedy available to such other party at law or in
equity.

Neither party shall commence any court proceeding or action against the other to
resolve any dispute, except to enforce an arbitral award rendered pursuant to
this Section. For all purposes of this Agreement, the parties hereby submit to
the jurisdiction of the state and federal courts located in New York City, USA.
In addition, the party in whose favor an arbitral award rendered pursuant to
this Section was granted shall have the right to enforce such arbitral award in
any court of any country which it wishes.

To the extent that any of the provisions of this Section 12 are forbidden by a
mandatory provision of an applicable [***]6 law, the mandatory provision of the
applicable [***] law shall apply instead of the forbidden portion of this
Section 12.

13. ELECTRONIC COPIES; COUNTERPARTS.

This Agreement may be executed and delivered in counterparts (portable document
format (.pdf)/electronic transmission included), each of which shall constitute
an original document, but both of which shall constitute one and the same
instrument. Delivery of a portable document format (.pdf) copy of an executed
signature page of this Agreement (or of any other notice, report, request,
approval or consent required or permitted to be given under this Agreement)
shall be as valid, for all purposes of contract formation and evidence and
otherwise, as delivery of an executed original.

14. ASSIGNMENT.

Either party may assign its rights under this Agreement. Either party may assign
its duties, liabilities and/or obligations under this Agreement, but the effect
of doing so is that the assignee will become responsible for such duties,
liabilities and/or obligations and the assignor will remain jointly and
severally responsible for such duties, liabilities and/or obligations.

15. FEES, COSTS AND EXPENSES.

Each party is responsible for its own fees, costs and expenses in connection
with this Agreement, except as otherwise expressly provided in this Agreement.

16. BEST EFFORTS; FURTHER ASSURANCES.

The parties hereby covenant and agree to use their respective best efforts to,
without the necessity of any further consideration, execute, acknowledge and
deliver any and all such other documents and instruments and take any such other
action as may be reasonably necessary, proper or advisable to consummate, make
effective, comply with and carry out the intent and purposes of this Agreement.

_________________________________________________

6 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

17. RELATIONSHIP OF PARTIES.

Each of the parties hereto is an independent contractor and nothing in this
Agreement is intended or shall be deemed to constitute a partnership, agency,
employer-employee or joint venture relationship between the parties. Neither
party shall have the right to, and each party agrees not to purport to, incur
any debts, liabilities or obligation for which the other is or will be
responsible, or make any commitments or contracts for the other. Each party
represents and warrants that it has not incurred any debts, liabilities or
obligations for which the other is or will be responsible, or made any
commitments or contracts for the other.

 

IN WITNESS WHEREOF, the parties have set their hands to this Agreement for
Livestock as of the day and year first above written.

BUYER:

CAPSTONE FINANCIAL GROUP, INC.

 

By: /s/ Darin Pastor

Name: Darin Pastor

Title: Chief Executive Officer

Date: 08/17/2016

 

SELLER:

[***]7

By: /s/ [***]

Name: [***]

Title: General Manager

Date: 16-8-2016

 

_________________________________________________

7 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 